May 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 MAN INDUSTRIES (INDIA), LTD., Appellant

NO. 14-11-00791-CV                          V.

       MIDCONTINENT EXPRESS PIPELINE, LLC, PRIME PIPE
 INTERNATIONAL, INC., AND THE BANK OF TOKYO-MITSUBISHI UFJ,
                        LTD., Appellees
              ________________________________

        MIDCONTINENT EXPRESS PIPELINE, LLC, Cross-Appellant

NO. 14-11-00892-CV                          V.

  MAN INDUSTRIES (INDIA), LTD., PRIME PIPE INTERNATIONAL, INC.,
   AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., Cross-Appellees
               ________________________________



      This cause, an appeal from the judgment signed August 29, 2011, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore

            MODIFY the award of actual damages to Prime Pipe to reduce it by
            $511,073.11, bringing its total award of actual damages to
            $998,475.10;
            AFFIRM the remaining damage awards; and
            REMAND the case to the trial court for recalculation of offsets and
            prejudgment interest, and for rendition of judgment in accordance
            with this opinion.
       We order appellant Man Industries (India), Ltd. to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.